In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________

           No. 02-20-00157-CR
      ___________________________

THOMAS EDWARD BLANKENSHIP, Appellant

                     V.

          THE STATE OF TEXAS


    On Appeal from County Court at Law
          Hood County, Texas
          Trial Court No. 52381


 Before Sudderth, C.J.; Womack and Walker, JJ
     Dissenting Opinion by Justice Walker
                             DISSENTING OPINION

      While I agree with the majority that there was no evidence that the treated

wood, soda cans, and bottles qualified as “heavy oils, asphaltic materials, potentially

explosive materials, or chemical wastes,” I disagree that there was sufficient evidence

to conclude that Blankenship unlawfully burned “treated lumber.” Accordingly, I

respectfully dissent and would reverse the trial court’s judgment.

     I. THE TECHNICAL-MEANING EXCEPTION APPLIES HERE

      The majority sets forth its definition of “treated lumber” as timber or logs that

have been cut into planks and have been subjected “(as a natural or manufactured

article) to some process to improve the appearance, taste, usefulness, or some other

quality.” To arrive here, the majority employs the “plain meaning rule” of statutory

construction by separating the phrase “treated lumber” into its two terms, assigning

each term its isolated dictionary definition, and melding the separately-defined terms

back together. See State v. Rhine, 297 S.W.3d 301, 310–312 (Tex. Crim. App. 2009). It

then concludes that the plywood burned by Blankenship was “treated lumber”

because the evidence showed that plywood generally1 is lumber subjected to

processing to improve its performance, condition, or appearance—namely by gluing

thin sheets of lumber together.


      1
       Though there was witness testimony that plywood is broadly understood to
contain adhesives or glues, there was, in fact, no other evidence that Blankenship’s
plywood definitely contained glue, and there was no evidence that, if his plywood did
contain glue, such glue was toxic or otherwise illegal to burn.

                                           2
       However, by deconstructing the whole into its parts, the majority causes the

phrase “treated lumber” to lose its recognized technical meaning. Courts ordinarily

construe undefined statutory words and phrases by looking to their plain meaning—

as the majority did here2—“[b]ut when a term unknown to the law has a particular or

technical meaning as applied to some art, science[,] or trade, the court will look to the

particular craft in order to ascertain its proper significance.” State v. Kaiser, 822 S.W.2d

697, 700 (Tex. App.—Fort Worth 1991, pet. ref’d); see Tex. Gov’t Code Ann. §

311.011(b); Clinton v State, 354 S.W.3d 795, 800 (Tex. Crim. App. 2011) (“But if those

statutory terms have a technical meaning, they will be construed consistent with that

       2
        Quoting from Medford v. State, the majority concludes that the technical-
meaning exception to the plain-meaning rule is inapplicable here because technical
terms are only those “which have a known and established legal meaning, or which
have acquired a peculiar and appropriate meaning in the law, as where words used
have a well-known common law meaning.” 13 S.W.3d 769, 772 (Tex. Crim. App.
2000). But Medford is not such a narrow holding, which is evidenced by reading in its
fuller context the language quoted by the majority:

       The canons of construction dictate that words and phrases possessing a
       technical meaning are generally to be considered as having been used in
       their technical sense. This applies to those terms which have a known
       and established legal meaning, or which have acquired a peculiar and
       appropriate meaning in the law, as where the words used have a well-
       known common law meaning.

Id. (internal citations omitted). Thus, Medford establishes (1) that courts are to
construe technical words and phrases using their technical sense and (2) that one
possible application of the technical-meaning exception occurs when words or
phrases have acquired a particular legal meaning. Id. It does not foreclose other
possible applications of the exception, and, as I highlight below, courts have freely
applied the exception to other contexts. See Tex. Gov't Code Ann. § 311.011(b)
(“Words and phrases that have acquired a technical or particular meaning, whether by
legislative definition or otherwise, shall be construed accordingly.”) (emphasis added).

                                             3
technical meaning.”); Garner v. State, 523 S.W.3d 266, 276 (Tex. App.—Dallas 2017,

no pet.) (same).

       In construing technical words and phrases, we can consult appropriate trade

sources, to include reference materials or expert testimony. Kaiser, 822 S.W.2d at 700;

see Tex. Orthopaedic Ass’n v. Tex. State Bd. of Podiatric Med. Examr’s, 254 S.W.3d 714, 721

(Tex. App.—Austin 2008, pet. denied) (consulting anatomy atlas to determine the

meaning of “foot” in medical licensing context); State v. Bingham, 921 S.W.2d 494, 496

(Tex. App.—Waco 1996, pet. ref’d) (looking to medical dictionary and testimony of

phlebotomist to define phrase “qualified technician”); Lloyd A. Fry Roofing Co. v. State,

541 S.W.2d 639, 642–43 (Tex. Civ. App.—Dallas 1976, writ ref’d n.r.e.) (“If such a

technical term is not defined in the statute, courts have interpreted the statutes in the

light of the testimony of expert witnesses familiar with the particular art, science, or

trade.”); see also Reliant Energy, Inc. v. Pub. Util. Comm’n of Tex., 62 S.W.3d 833, 836 n.2

(Tex. App.—Austin 2001, no pet.) (concluding in the public utilities context that “fuel

factor” was a term of art undefined by statute and looking to substantive

administrative rules to determine its technical meaning).

        II. “TREATED LUMBER” HAS A TECHNICAL MEANING

       The phrase “treated lumber” is a technical term which is understood by

construction trade professionals to mean lumber that has been treated with chemicals

to inhibit combustibility, rot, or decay. See treated lumber, McGraw-Hill Dictionary of

Architecture       and   Construction,      https://encyclopedia2.thefreedictionary.com

                                             4
/treated+lumber (last visited July 5, 2022) (defining “treated lumber” as “lumber that

has been treated with a preservative”); see also International Building Code §§ 2302.1,

2303.1.9, 2303.2 (Int’l Code Council 2014) (codified into law at Tex. Loc. Gov't Code

Ann. § 214.216 and 16 Tex. Admin. Code 70.100) (defining “treated wood” as either

“fire-retardant-treated wood” or “preservative-treated wood”); EPA, Overview of Wood

Preservative        Chemicals,         https://www.epa.gov/ingredients-used-pesticide-

products/overview-wood preservative-chemicals (last visited July 5, 2022) (explaining

that the wood “treatment process” involves applying “preservative products” to

control wood degradation brought on by environmental factors); see also Craig

Bettenhausen, What is pressure treated lumber, and how does it forestall decay?, CHEMICAL AND

ENGINEERING NEWS,           https://cen.acs.org/business/consumer-products/What-is-

pressure-treated-lumber-how-does-it-forestall-decay/100/i9 (last visited July 5, 2022)

(“The basics of pressure-treated lumber are close to common knowledge: it’s what

you use outdoors, it often has a greenish tint at the store, and you’re not supposed to

burn it, because that vaporizes the chemicals that preserve it against decay.”).

       The testimony presented at Blankenship’s trial supports that “treated lumber”

has acquired such an industry-recognized definition. Cosgrove testified—as an expert

in both fire investigations and the construction industry—that “[t]reated wood[,] as

far as the industry standard goes[,]” is wood that “is normally treated with a copper

solution that prevents any kind of rotting or deterioration of the wood.” He stated

that plywood is created by gluing together small sheets of wood using “some type of

                                             5
glue product,” but that most plywood “is not what would be considered treated

wood.”    Officers Montemayor and Lane generally concurred with Cosgrove’s

definition of plywood, and Montemayor explicitly conceded that there was such a

thing as “untreated plywood.”

      Further, the TCEQ regulations cited by the majority in support of its definition

actually show that the regulatory scheme does not contemplate that plywood

constitutes “treated lumber” simply because it has undergone a gluing process. In

regulating solid waste emissions, the TCEQ defines “wood waste” and provides that

wood waste does not include:

      Treated wood and treated wood products, including wood products that
      have been painted, pigment-stained, or pressure treated by compounds
      such as chromate copper arsenate, pentachlorophenol, and creosote, or
      manufactured wood products that contain adhesives or resins (e.g.,
      plywood, particle board, flake board, and oriented strand board).

30 Tex. Admin. Code § 113.2300(41)(D).

      The majority argues that this definition places adhesive-containing products

such as plywood firmly within the definition of “treated wood.” However, this

definition clearly addresses two distinct items: (1) treated wood/treated wood

products and (2) manufactured wood products. Id. The former is defined to include

“wood products that have been painted, pigment-stained, or pressure treated by

compounds such as chromate copper arsenate, pentachlorophenol, and creosote.” Id.

Then, “creosote” is followed by an “or,” and “manufactured wood products” are

defined as those containing adhesives and resins, such as plywood. Id. In other

                                          6
words, under this definition of wood waste, plywood is used not as an example of a

treated wood product but, rather, a manufactured wood product.

      Similarly, the TCEQ definition of “clean lumber” provides that clean lumber

“does not include wood products that have been painted, pigment-stained, or

pressure-treated   by    compounds      such    as    chromate   copper    arsenate,

pentachlorophenol, and creosote, or manufactured wood products that contain

adhesives or resins (e.g., plywood, particle board, flake board, and oriented strand

board).” 30 Tex. Admin. Code § 113.2300(10).         Again, plywood falls under the

“manufactured wood products” label; not the treated lumber label. Id.

      And, tellingly, the TCEQ—in regulating municipal waste combustion unit

emissions—defines “untreated lumber” as explicitly excluding products treated with

preservative chemicals but not excluding products containing adhesives, such as

plywood:

      Untreated lumber--Wood or wood products that have been cut or
      shaped and include wet, air-dried, and kiln-dried wood products.
      Untreated lumber does not include wood products that have been
      painted, pigment-stained, or pressure-treated by compounds such as
      chromate copper arsenate, pentachlorophenol, and creosote.

      30 Tex. Admin. Code § 113.2100(54).

      Thus, the regulatory context supports that “treated lumber” is lumber upon

which certain preservative chemicals have been applied.




                                          7
    III. THE MAJORITY DEFINITION INVITES ABSURD RESULTS

      Finally, I fear that the majority’s broad definition would lead to absurd results.

See Wagner v. State, 539 S.W.3d 298, 308–09 (Tex. Crim. App. 2018) (“[W]e will apply

the plain meanings of [statutory] terms unless doing so would lead to absurd results

that the Legislature could not possibly have intended.”). If we adhere, as the majority

holds, to the plain-language definition of “treated lumber” as wooden planks that

have been subjected “to some process to improve [their] appearance, taste, usefulness,

or some other quality,” then citizens would be subject to criminal penalties for

burning a wide-ranging and unintended number of wood products. Any of the

following otherwise untreated products would meet the majority’s definition:

          •   lumber painted with non-toxic paint;
          •   two boards nailed together;
          •   boards cut into intricate shapes or designs;
          •   planks ground into sawdust for use in animal pens; or
          •   popsicle sticks glued together for a school project.

      The legislature cannot have intended that people be criminally prosecuted for

burning any of these materials. See id.

                                 IV. CONCLUSION

      Thus, because “treated lumber” has acquired a technical meaning as lumber

treated with chemicals for preservative or fire-retardant purposes and there is no

evidence in the record that Blankenship’s plywood was treated in this manner, and

because the majority’s holding would lead to absurd results, I respectfully dissent.



                                            8
                               /s/ Brian Walker

                               Brian Walker
                               Justice

Publish

Delivered: July 14, 2022




                           9